      Case 2:16-cr-00068-SSV-KWR Document 410 Filed 05/11/20 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                          CRIMINAL ACTION

    VERSUS                                                       NO. 16-68

    ALOYSIUS KORIEOCHA                                    SECTION “R” (4)



                         ORDER AND REASONS


       The Court has received defendant Aloysius Korieocha’s motion

“seeking to be placed on home confinement under the CARES Act.”1 The

government opposes the motion.2

       On May 15, 2019, the Court sentenced Korieocha to 120 months’

imprisonment for conspiracy to distribute one kilogram or more of heroin

and a quantity of fentanyl. 3 Defendant was part of a drug-trafficking

organization that primarily operated in Eastside Hollygrove.4 Korieocha is

imprisoned at the Forrest City Federal Correction Complex, and his expected

release date is August 18, 2025. 5 He now asks to be confined at home on




1     R. Doc. 403.
2     R. Doc. 406.
3     See R. Doc. 287.
4     See R. Doc. 275 at 8 ¶ 37.
5     See     Inmate      Locator, Federal     Bureau     of        Prisons,
https://www.bop.gov/inmateloc/ (last visited May 10, 2020).
    Case 2:16-cr-00068-SSV-KWR Document 410 Filed 05/11/20 Page 2 of 6



account of COVID-19. 6     The Court construes his motion as one for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

     The Court does not find compassionate release appropriate in these

circumstances. First, defendant has not yet exhausted his administrative

remedies with the Bureau of Prisons. The compassionate release statute

reads:

           The Court may not modify a term of imprisonment
           once it has been imposed except . . . upon motion of
           the Director of the Bureau of Prisons, or upon motion
           of the defendant after the defendant has fully
           exhausted all administrative rights to appeal a failure
           of the Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the
           receipt of such a request by the Warden of the
           defendant’s facility, whichever is earlier . . . .

18 U.S.C. § 3582(c). Here, defendant candidly admits he has not exhausted

his administrative remedies. 7 Indeed, defendant’s motion does not make

clear whether he has even made such a request to the warden of Forrest City.

Regardless of whether this failure would require the Court to reject

Korieocha’s motion as a matter of course—on either jurisdiction or claim-

processing grounds—the BOP’s lack of opportunity to address defendant’s

request informs this Court’s decision.


6    R. Doc. 403.
7    R. Doc. 403 (“I have not exhausted the administrative remedy
ordained by 18 U.S.C. § 3582(c)(1)(A).”).
                                    2
    Case 2:16-cr-00068-SSV-KWR Document 410 Filed 05/11/20 Page 3 of 6



      Moreover, defendant has not made a showing that the BOP is unable

to address his situation adequately. Indeed, the Attorney General has

generally instructed the BOP to prioritize granting home confinement on

account of COVID-19, 8 and specifically expanded home release in facilities

affected by COVID-19. 9 And the BOP not only is aware of COVID-19, but also

is taking its own measures to address the disease’s impact. 1 0 Furthermore,

to do so, the BOP must use its expertise to consider both the impact of

COVID-19 on individual prisoners, as well as the system-wide consequences

of releasing prisoners as a response. The Court would be in a much better

position to make a decision as to Korieocha’s release if it had the benefit of

the application of the BOP’s expertise in the first instance.




8     Attorney General, Prioritization of Home Confinement As
Appropriate        in      Response       to      COVID-19     Pandemic,
https://www.bop.gov/resources/news/pdfs/20200405_covid-
19_home_confinement.pdf (last visited May 8, 2020).
9     Attorney General, Increasing Use of Home Confinement at
Institutions          Most          Affected         by       COVID-19,
https://www.justice.gov/file/1266661/download (last visited May 8, 2020).
10    See, e.g., Federal Bureau of Prisons, Update on COVID-19 and Home
Confinement (Apr. 5, 2020) (stating that “[i]n response to COVID-19, the
Bureau of Prisons (BOP) has instituted a comprehensive management
approach that includes screening, testing, appropriate treatment,
prevention,      education,     and     infection   control  measures”),
https://www.bop.gov/resources/news/20200405_covid19_home_
confinement.jsp; see also, e.g., Federal Bureau of Prisons, BOP
Implementing Modified Operations, https://www.bop.gov/coronavirus/
covid19_status.jsp (last visited May 8, 2020).
                                      3
     Case 2:16-cr-00068-SSV-KWR Document 410 Filed 05/11/20 Page 4 of 6



      And Korieocha has not shown that he satisfies the other requirements

for compassionate release. For instance, a reduction must be “consistent

with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).    The application notes to the relevant policy

statement identify three discrete “extraordinary and compelling reasons”

that could warrant a reduction: “a terminal illness” or a condition that

“substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is

not expected to recover;” (b) “[a]ge—starting at age 65;” and (c) “[f]amily

[c]ircumstances.”   See U.S.S.G. § 1B1.13, application note 1 (emphasis

removed). The Guidelines also identify a category of “[o]ther [r]easons,” but

state that such reasons are “[a]s determined by the Director of the Bureau of

Prisons.” See id. § 1B1.13, application note 1(D) (emphasis removed).

      Defendant is thirty-eight years old and does not point to any family

circumstances that would justify compassionate release. The only medical

condition he points to is his asthma, which is not a “terminal illness.”

Although asthma is a chronic condition that may elevate defendant’s risk of

becoming ill from COVID-19, 1 1 the presentence investigation report notes




11   See Centers for Disease Control, Coronavirus Disease 2019 (COVID-
19):    People Who Are at Higher Risk for Severe Illness
                                   4
    Case 2:16-cr-00068-SSV-KWR Document 410 Filed 05/11/20 Page 5 of 6



that defendant reported “in fair physical condition with no history of

hospitalizations” and was not taking any medications. 1 2          Moreover,

defendant has not shown that the chronic illness rises to the level of a

condition that “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility.” U.S.S.G.

§ 1B1.13, application note 1. Defendant’s medical condition therefore does

not rise to the level of an “extraordinary and compelling reason” meriting

release.

      Finally, the Court notes that defendant specifically requests home-

confinement as a possible remedy. The Court cannot order that relief.

Rather, the decision to order home confinement rests solely with the BOP.

See 18 U.S.C. § 3621(b) (providing that the “Bureau of Prisons shall designate

the place of the prisoner’s imprisonment”). Numerous courts have therefore

found that a court lacks jurisdiction to order home confinement under the

CARES Act. See, e.g., United States v. Gentry, No. 5:03-50033-05, 2020 WL

2131001, at *5-6 (W.D. La. May 5, 2020) (finding the court lacked

jurisdiction to order home confinement and collecting cases with the same

finding).



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (last Visited May 8, 2020).
12    R. Doc. 275 at 23 ¶ 124.
                                    5
Case 2:16-cr-00068-SSV-KWR Document 410 Filed 05/11/20 Page 6 of 6



 For the foregoing reasons, the Court DENIES defendant’s motion.



     New Orleans, Louisiana, this _____
                                   11th day of May, 2020.


                _____________________
                     SARAH S. VANCE
              UNITED STATES DISTRICT JUDGE




                                6
